t c memo united_states tax_court fred l and beverly r amtower petitioners v commissioner of internal revenue respondent docket no 24636-06l filed date william e buchanan for petitioners brenda m fitzgerald for respondent memorandum findings_of_fact and opinion goeke judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the issue we must decide is whether respondent’s appeals_office abused it sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended discretion in determining to proceed with collection of petitioners’ tax_liability for taxable_year for the reasons stated below we shall grant respondent’s motion for summary_judgment findings_of_fact at the time the petition was filed petitioners resided in georgia on date respondent sent petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to their tax_year liability petitioners’ tax_liability for the year was determined in the case of amtower v commissioner docket no that case was resolved in accordance with the court’s disposition of certain issues in the case of 99_tc_132 affd sub nom 28_f3d_1024 10th cir krause was the test case for the elektra hemisphere group of cases id pincite the decision in docket no was entered on september petitioners’ liability for tax_year was assessed on or about date the record establishes that petitioners entered into an offer-in-compromise with respondent in for a number of other outstanding tax years the compromise while their tax_liability was pending before this court neither party has been able to produce a copy of this offer-in-compromise petitioners argue that they believed the liability was included in the compromise when they entered into it respondent has produced evidence however that petitioners informed respondent in date of their intention to submit a new offer to compromise the tax_liability and they submitted an offer- in-compromise in date in response to a notice_of_intent_to_levy petitioners filed a form request for a collection_due_process_hearing for the tax_liability after the fresno california appeals_office sent petitioners a letter informing them that a telephone hearing had been scheduled and enclosing a form 433-a collection information statement for wage earners and self-employed individuals requesting additional information petitioners requested that the matter be forwarded to the atlanta appeals_office for a face-to-face hearing on date respondent received a form_656 offer_in_compromise dated date from petitioners for tax_year the compromise petitioners did not enclose a completed form 433-a with the compromise on their form_656 petitioners checked the doubt as to liability box indicating that they were submitting the offer because they believed that the liability was included in the compromise and therefore they were not liable for any_tax on date a settlement officer from the atlanta appeals_office sent petitioners a letter informing them that a telephone hearing had been scheduled for date the settlement officer included a form 433-a which he instructed petitioners to complete and return if petitioners wanted the settlement officer to consider alternative collection methods including future offers-in-compromise on date the telephone hearing was held during the call petitioners continued to assert their belief that the tax_liability was included in the compromise petitioners did not raise any other issues or collection alternatives but requested that they be granted until date to submit an additional offer-in-compromise for the tax_year petitioners did not file any additional offers- in-compromise and did not provide a completed form 433-a to the settlement officer on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioners sustaining the proposed collection action and rejecting the compromise on date petitioners filed a petition with this court for review of respondent’s determination to proceed with the collection action of petitioners’ tax_liability on date respondent filed a motion for summary_judgment on date petitioners filed an objection to respondent’s motion for summary_judgment opinion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial this collection review proceeding was filed pursuant to sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 and provides that if a person requests a hearing that hearing shall be held before an impartial officer_or_employee of the irs at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives including offers-in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the hearing unless the taxpayer failed to receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns that the levy action be no more intrusive than is necessary sec_6330 sec_6330 grants the court jurisdiction to review the determination by the appeals officer to proceed with collection action via levy after the hearing where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not at issue however the court will review the determination of the appeals_office for an abuse_of_discretion 114_tc_176 because petitioners had an opportunity before their hearing to contest their tax_liability the underlying liability was not properly at issue and we review respondent’s determination for an abuse_of_discretion an abuse_of_discretion is proven by showing that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws compromises may be made on three grounds doubt as to liability datl doubt as to collectibility datc and promotion of effective tax_administration eta eta is further divided into hardship and nonhardship eta sec_301_7122-1 proced admin regs petitioners oppose respondent’s motion for summary_judgment on two grounds summary_judgment is not proper because the question of whether the tax_liability was included in the compromise remains open and further discovery is needed and respondent abused his discretion by not evaluating petitioners’ compromise as to datc and eta the compromise petitioners first argue that summary_judgment is improper because respondent has not produced a copy of the compromise showing that the tax_liability was not included and as a result we must deny respondent’s motion because we are left with a question of material fact for trial as stated above petitioners’ tax_liability arose from an order of this court dated date amtower v commissioner docket no petitioners’ tax_liability was finally determined when the court entered a decision in docket no on date years after the compromise it is important to note internal_revenue_service irs guidelines concerning offers-in-compromise as they relate to unassessed taxes according to the internal_revenue_manual irm in effect during taxpayers may submit an offer to compromise taxes which have not yet been assessed irs has no statutory authority to compromise unassessed taxes therefore before the offer can be accepted the taxes must be assessed irm sec_57dollar_figure date although petitioners could have included the outstanding liability in an offer-in- compromise that offer could not be accepted until the tax was assessed according to the procedures described in the irm because petitioners’ tax_liability was not assessed until after this court entered a decision against them in docket no in that liability could not have been included in the compromise without departing from those procedures respondent has also produced evidence that petitioners filed a subsequent offer-in-compromise for their tax_liability in date respondent rejected that offer in date had petitioners’ tax_liability been compromised filing further offers-in-compromise would have been unnecessary because we find that the tax_liability was not included in petitioners’ compromise respondent has carried his burden of proving that there are in that respect no genuine issues of material fact that would preclude summary_judgment we will now review for an abuse_of_discretion respondent’s determination to proceed with the proposed levy the compromise petitioners argue that respondent abused his discretion by failing to evaluate petitioners’ compromise on the basis of datc and promotion of eta and requiring both a copy of the compromise and a form 433-a before he would consider petitioners’ offer-in-compromise in order to have an offer considered taxpayers must submit a form and all other information prescribed or requested by the secretary sec_301_7122-1 proced admin regs taxpayers submitting offers-in-compromise based solely on datl will not be required to provide financial statements id however a settlement officer may not consider offers-in- compromise based on datc or eta unless the taxpayers submit a form 433-a revproc_2003_71 sec_4 2003_2_cb_517 at petitioners’ date hearing petitioners alleged that the tax_liability should have been included in the compromise petitioners claimed only datl as to liability on their offer-in-compromise petitioners admit that they never submitted a form 433-a in support of their position petitioners refer to information contained in a government accountability office gao report irs offers in compromise performance has been mixed better management information and simplification could improve the program gao-06-525 date gao report attached to their opposition to respondent’s motion the gao report focuses in part on confusion in the application process caused by applicants’ being required to check a box indicating their desire to have the offer-in-compromise evaluated under either datl datc or eta in response to confusion concerning applicants’ being required to choose one of the three types of offers the gao report relying on representations made by the offer-in- compromise program manager indicates that although a taxpayer might check only one of the three boxes the taxpayer’s offer will be evaluated under all three id pincite petitioners however confuse the program manager’s assurances contained in the gao report that the offer will be evaluated on all three grounds even if only one box is checked with respondent’s ability to impose requirements before consideration of the offer petitioners appear to believe that if an offer-in-compromise satisfies the requirements of one of the grounds for review it satisfies the requirements for all three whether those other two grounds impose additional requirements for consideration or not the current version of the irm states that an eta offer will be considered only after the irs determines that the taxpayer does not qualify under datl or datc and that the taxpayer must submit a form 433-a administration irm cch pt at big_number date see also revproc_2003_ sec_4 petitioners admitted they did not file a form 433-a the settlement officer in his sworn declaration addressed his decision to reject petitioners’ offer on all three grounds for compromise the settlement officer stated that he could not evaluate collection alternatives other than datl because petitioners did not file a form 433-a this court has previously held that it is not an abuse_of_discretion for appeals personnel to refuse to consider collection alternatives such as offers-in- compromise where a taxpayer fails to submit requested financial information schwersensky v commissioner tcmemo_2006_178 sapp v commissioner tcmemo_2006_104 the settlement officer also stated that he rejected the compromise upon datl grounds because the tax_liability at issue had been adjudicated before this court this court has previously held that the commissioner’s decision to reject a taxpayer’s offer-in-compromise on the basis of datl was a reasonable exercise of discretion where there was no doubt as to the liability see oyer v commissioner tcmemo_2003_178 affd 97_fedappx_68 8th cir see also baltic v commissioner 129_tc_19 respondent requested on numerous occasions that petitioners submit a form 433-a the form states on its face that if the applicant wants an offer-in-compromise to be evaluated under either datc eta or both the applicant must submit a form a petitioners filed their offer-in-compromise without the required supporting documents and now ask us to rule that it was an abuse_of_discretion for respondent not to consider their offer we decline to do so the record establishes that appeals requested a collection information statement from petitioners and we are satisfied that petitioners ignored the request thus it was not an abuse_of_discretion for the settlement officer to decline to consider petitioners’ compromise under either datc or eta see schwersensky v commissioner supra accordingly we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment respondent’s determination to proceed with the proposed levy to collect petitioners’ tax_liability for was not an abuse_of_discretion to reflect the foregoing an appropriate order and decision will be entered
